Judgment unanimously modified on the law and facts by reducing the amount thereof to the sum of $6,000 wijfch interest and costs, and as so modified, judgment affirmed, with costs. Certain finding of fact disapproved and reversed and new finding made. Memorandum: The amount of the award by the Trial Justice exceeded the value of the services rendered by the amount of $2,500. *875(Appeal from judgment of Erie Trial Term for plaintiff in an action in quantum meruit for legal services.) Present — Williams, P. J., Bastow, Goldman, Halpem and Henry, JJ.